DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 205137843 (‘843).
Regarding claim 1, ‘843 teaches a frame (30 and 3) for a heat exchanger (10) comprising: a first arm (30) and a second arm (3) connectable together in a first (at 3.5) and second (at 3.4) connection so that the arms form a loop for encircling the heat exchanger (see Fig. 6); wherein at least one of the arms is adapted to restrict the movement of the heat exchanger with respect to the frame (they both perform this function together when joined at both ends; see Fig. 6) in at least one direction after assembly (in Fig. 6; in at least the lateral directions); wherein the first connection is detachable (via screws; machine translation page 4, second full paragraph) and the second connection (3.4) enables movement of the first arm with respect to the second arm when the first connection is detached (through a range between 60 and 120 degrees; machine translation page 4, second full paragraph).

Regarding claim 9, ‘843 teaches a heat exchanger assembly comprising: a heat exchanger (10); and a frame (30 and 3) comprising: a first arm (30) and a second arm (3) connectable together in a first (at 3.5) and second (at 3.4) connection so that the arms form a loop for encircling the heat exchanger (see Fig. 6); wherein at least one of the arms is adapted to restrict the movement of the heat exchanger with respect to the frame (they both perform this function together when joined at both ends; see Fig. 

Regarding claim 10, ‘843 teaches a frame (30 and 3) for a heat exchanger (10) comprising: a first arm (30) and a second arm (3) connectable together in a first (at 3.5) and second (at 3.4) connection so that the arms form a loop for encircling a core of the heat exchanger (see Fig. 6); wherein the arms form a loop for encircling a core of the heat exchanger (Fig. 6) and the arms are in contact with the core (machine translation page 4, second full paragraph; “fixedly connected with plate type heat exchanger 10”); wherein at least one of the arms is adapted to restrict the movement of the heat exchanger with respect to the frame (they both perform this function together when joined at both ends; see Fig. 6) in at least one direction after assembly (in Fig. 6; in at least the lateral directions); wherein the first connection is detachable (via screws; machine translation page 4, second full paragraph) and the second connection (3.4) enables movement of the first arm with respect to the second arm when the first connection is detached (through a range between 60 and 120 degrees; machine translation page 4, second full paragraph). While the final recitation that the frame is for attaching the heat exchanger to an interface of a motor vehicle is not directly addressed by ‘843, this is mere recitation of intended use and the features which attach, for example, 30 to 20 are adapted to perform such a function.

‘843 further teaches that: the loop forms a shape complementary with a perimeter of the heat exchanger (see Fig. 6), per claim 2; the second connection is a hinged connection (it allows hinged motion through a range between 60 and 120 degrees; machine translation page 4, second full .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘843 in view of DE 19727610 (‘610).
‘843 does not specify all the details of the interface of the two arms at the second connection.
‘610 teaches that it is old and well-known to form a rotatable connection (between 6 and 7) for a loop shaped retention frame (Fig. 7) such that: the second connection is detachable (Para. [0014]), per claim 4; the second connection is formed by a shaft (central portion of 6 between tabs 8) located on the first arm (2) and a complementary arched receiving part (11 which arches away from 1) on the second arm (1), per claim 5; or the hinged connection is a lot (9) located in the first arm (1) coupled with a T-shaped plate (6 and 8; see Fig.4) located on the second arm (2), per claim 6.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of ‘843 in the manner taught by ‘610 in order to provide a secure, rotatable, hinged connection that is also capable of disassembly in order to allow for servicing of the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘843 in view of Saltenberger (US 2008/0083093).
Regarding claim 7, ‘843 teaches all the limitations except that the second connection is an integral, elastic connection (i.e. a living hinge).
Saltenberger teaches that it is old and well-known to form two-armed (1, 2) loop frames for encircling other members with a releasable first connections (between 3 and 4; Fig. 2) and a second connection (5) formed as an integral, elastic connection (see Para. [0016]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of ‘843 with the integral, elastic second connection, as taught by ‘843, in order to reduce the number of separate components to track during assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763